COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Clyde Dene Miles v. Richard Babcock, Greta Bennett, and
                             Dy Nugen
Appellate case number:       01-22-00408-CV
Trial court case number:     20-DCV-270490
Trial court:                 434th District Court of Fort Bend County
        Appellant, Clyde Dene Miles, incarcerated and proceeding pro se, filed a notice of
appeal from the trial court’s April 25, 2022 order to dismiss the underlying case for want
of prosecution. Since filing his notice of appeal, appellant has filed several motions with
this Court, including: (1) a June 27, 2022 motion for appointment of counsel on appeal, (2)
a July 27, 2022 motion for extension of time to file a notice of indigency, (3) a July 27,
2022 motion for appointment of counsel on appeal, (4) an August 8, 2022 motion for
appointment of counsel on appeal, and (5) an August 8, 2022 motion for extension of time
to file his appellant’s brief.
        With respect to appellant’s July 27, 2022 motion for extension of time to file a notice
of indigency, on July 28, 2022, appellant filed an application to proceed without
prepayment of fees. His application includes a copy of his inmate trust account establishing
that, as of June 2022, appellant has $0.00 in his trust account. Further, the clerk’s record,
filed with this Court at no cost to appellant, includes an “Application to Proceed In Forma
Pauperis,” filed with the trial court on January 17, 2020. See TEX. R. CIV. P. 145(a), (b),
(d). The record does not reflect that any motion to require appellant to pay costs or any
contest to appellant’s filed statement of inability to afford payment of costs was filed by
any party. See TEX. R. CIV. P. 145(f).
      Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       With respect to appellant’s motions for appointment of counsel on appeal, we first
note that, in civil cases, the Texas Supreme Court has “never held that a civil litigant must
be represented by counsel in order for a court to carry on its essential, constitutional
function.” See Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996).
However, “in some exceptional cases, the public and private interests at stake are such that
the administration of justice may be best served by appointing a lawyer to represent an
indigent civil litigant.” Id. To this end, the Texas Legislature has provided that, in a civil
case, a “district judge may appoint counsel to attend to the cause of a party who makes an
affidavit that he is too poor to employ counsel to attend the cause.” TEX. GOV’T CODE
ANN. § 24.016.
        The clerk’s record filed with this Court reflects that on February 10, 2020, appellant
filed a motion for appointment of counsel in the trial court. The record does not reflect that
the trial court considered appellant’s motion before dismissing the case for want of
prosecution. Regardless, this Court lacks the authority to appoint counsel to any party,
regardless of their indigency. See In re Burt, Nos. 05-15-01212-CV and 05-15-001213-
CV, 2016 WL 6135526, at *1 (Tex. App.—Dallas Oct. 21, 2016, orig. proceeding) (mem.
op.) (“The trial court has the exclusive responsibility for appointing counsel to represent
indigent defendants.”); see also TEX. GOV’T CODE ANN. § 24.016 (“A district judge may
appoint counsel to attend to the cause of a party who makes an affidavit that he is too poor
to employ counsel to attend to the cause.”) (emphasis added). For that reason, we deny
each of appellant’s motions for appointment of counsel on appeal.
        In his motion for extension of time to file his brief, appellant states that he “intended
for the More Definite Statement” he filed to “be used as [his] [b]rief.” We note that the
“More Definite Statement” filed by appellant does not comply with the briefing
requirements outlined in Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1
(detailing items which must be contained in an appellant’s brief). We acknowledge that
appellant is proceeding pro se, and while we liberally construe pro se briefs, Texas law
nonetheless requires pro se litigants to comply with all applicable rules, including the rules
regarding briefing. See Tate v. Meisterwood Cmty. Improvement Ass’n, No. 01-19-00054-
CV, 2020 WL 4689207, at *1 (Tex. App.—Houston [1st Dist.] Aug. 13, 2020, no pet.)
(mem. op.).
        Appellant’s motion for extension of time to file his brief is granted, and appellant
is directed to file a brief complying with Texas Rule of Appellate Procedure 38.1 within
sixty days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: __August 16, 2022____________________